            Case 1:18-cv-01999-SGB Document 1 Filed 12/28/18 Page 1 of 16
                                                                     Receipt number 9998-5122903



               IN THE UNITED STATES COURT OF FEDERAL CLAIMS



MAPLE HILL ESTATES, LTD.,                             COMPLAINT FOR
13 Public Square                                      BREACH OF CONTRACT
Lancaster, KY 40444,                                  AND JUST COMPENSATION

                Plaintiff,
                                                      File No.:   18-1999 C
v.

UNITED STATES OF AMERICA,

                Defendant.



       For its Complaint against the defendant United States of America, plaintiff states and

alleges as follows:

                              PRELIMINARY ALLEGATIONS

       1.       Plaintiff contracted with the United States of America (“the Government”) for

one loan to provide rental housing for low- and moderate-income persons for so long as the

loan obligations remained unsatisfied (“the housing program”). The Government entered into

this contract (“the contract”) with plaintiff by and through its agency, the Farmers Home

Administration, United States Department of Agriculture (“FmHA”).

       2.       The terms of this contract permit plaintiff to terminate its participation in the

Government’s housing programs “at the option” of plaintiff upon prepayment of its federally

made or insured mortgage. Pursuant to the contract, said optional termination right could be

exercised by plaintiff “at any time” prior to the termination of the fifty (50)-year term of its

contract.

                                                1
            Case 1:18-cv-01999-SGB Document 1 Filed 12/28/18 Page 2 of 16



       3.       Congress in 1988 and 1992 enacted legislation that repudiated the

Government’s contractual obligation to permit FmHA contract holders to terminate their

contracts at any time at their option. As is alleged more fully below, plaintiff contends in this

action that the enactment of this legislation anticipatorily repudiates the contract between

defendant and plaintiff. As is its right, plaintiff has elected to treat the Government’s

anticipatory repudiation as a breach of contract as of the date of Government performance

required by the contract, i.e., the date that plaintiff would achieve its option of terminating its

contract but for the Government’s repudiation. Plaintiff also alleges that said legislation results

in a taking of plaintiff’s property without just compensation.

       4.       Plaintiff seeks to recover in this action the damages it has suffered and

continues to suffer as a result of the breach by the Government of plaintiff’s contract and for

just compensation for the taking of its property.

                                 (Post-1979 FmHA Contract)

       5.       Plaintiff entered into its FmHA contract on or after December 21, 1979 and

before December 15, 1989 (“the post-1979 FmHA contract”), and thereby is contractually

entitled to exercise its option to prepay at any time. However, by their terms all post-1979

FmHA contracts are subject to a fifteen (15)- or twenty (20)-year restrictive-use provision.

This provision is binding upon the owners and their successors in interest and requires that the

property be operated as low-rent housing for a period of fifteen (15)- or twenty (20)-years from

the date of loan origination.

       6.       The 1992 Legislation described below extended to post-1979 FmHA contract

holders the provisions of the 1988 Legislation, also described below, that had repudiated the

contractual termination right of pre-1979 FmHA contract holders.
                                                2
            Case 1:18-cv-01999-SGB Document 1 Filed 12/28/18 Page 3 of 16



                                        THE PARTIES

                                        (Party Plaintiff)

       7.       Plaintiff, Maple Hill Estates, Ltd., with an address of 13 Public Square, Lancaster,

KY 40444, entered into one contract for rental housing at the following project known as:

                       (i)    Maple Hill Estates, case and project number 20 040 977882728

01 6, located at 302 Kentucky Court, Lancaster, Kentucky 40444, consisting of thirty-two (32)

units, which closed on March 23, 1987.

                                       (Party Defendant)

       8.       The FmHA is an agency of the defendant. At all times relevant to the allegations

in this Complaint, FmHA and its respective officials and employees were acting as agents of

the defendant. Pursuant to the Federal Crop Insurance Reform and Department of Agriculture

Reorganization Act of 1994, Pub. L. No. 103-354, § 233, 108 Stat. 3178 (1994), the Secretary

of the Department of Agriculture was authorized to establish a successor agency to Farmers

Home Administration known as Rural Housing and Community Development Services

(“RHCDS”). Effective January 30, 1996, RHCDS changed its name to Rural Housing Service

(“RHS”). (Agency Name Change, 61 Fed. Reg. 2899 (1996).) RHS is itself part of the area

within the Department of Agriculture known as “Rural Development.” As used herein,

“FmHA” shall refer to Farmers Home Administration or its successor agencies, as appropriate.

       9.       An actual controversy exists between the parties.

                                        JURISDICTION

       10.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1491.



                                                3
         Case 1:18-cv-01999-SGB Document 1 Filed 12/28/18 Page 4 of 16



                                      BACKGROUND

       11.    Prior to the 1960s, Congress sought to provide low-income housing primarily

by subsidizing projects developed, owned, and managed by local government public housing

authorities. During the 1960s and the 1970s, Congress changed its approach and enacted

legislation to encourage private developers to construct, own, and manage large numbers of

federally assisted housing units for low- and moderate-income residents.

       12.    In furtherance of this changed approach, Congress authorized FmHA to make

or insure loans to private entities in order to stimulate the private development of federally

assisted housing for low- and moderate-income and elderly residents in rural areas of the

United States. Congress began this program in 1962 by adding Section 515 to the Housing

Act of 1949 (Pub. L. No. 87-723, § 4(b), 76 Stat. 671 (1962)) and expanded its scope in 1968

by adding Section 521 to that Act (Pub. L. No. 90-448, Tit. X, § 1001, 82 Stat. 551 (1968))(now

codified at 42 U.S.C. §§ 1485 and 1490a, respectively). Housing projects subject to Sections

515 and/or 521 of the Housing Act of 1949 are referred to herein as “FmHA projects.”

       13.    Plaintiff agreed, under Sections 515 and/or 521 of the Housing Act of 1949, as

amended, 42 U.S.C. §§ 1485 and 1490a, to construct, rehabilitate, or improve one housing

project and to enter into a Loan Agreement with the FmHA. The Loan Agreement, inter alia,

imposed significant obligations upon plaintiff regarding the tenants to whom plaintiff could

rent, the rents it could charge, the profits it could receive, and the maintenance and financial

operation of the project (“the low income affordability restrictions”).

       14.    Contemporaneous with the execution of the Loan Agreement, and referenced

therein, the plaintiff executed, inter alia, a Promissory Note and Real Estate Mortgage for the

project. In executing the Promissory Note, plaintiff promised to pay to the order of the
                                               4
         Case 1:18-cv-01999-SGB Document 1 Filed 12/28/18 Page 5 of 16



Government, in scheduled installments, the entire principal due pursuant to the Loan

Agreement, together with interest at a specified rate. The Promissory Note provided, inter

alia, “Prepayments of scheduled installments, or any portion thereof, may be made at any time

at the option of Borrower.”

       15.    By signing the Loan Agreement and the Promissory Note referenced therein,

plaintiff promised, inter alia, (i) to construct and maintain housing in accordance with FmHA’s

specifications; (ii) to use its FmHA project for the purpose of housing people eligible for

occupancy as provided by Section 515 and appropriate FmHA regulations; (iii) to charge no

higher rents than those permitted by FmHA; (iv) to make timely payments on its mortgages;

and (v) to maintain certain cash reserves. In exchange, the Government agreed to allow

plaintiff to free itself of FmHA’s regulatory strictures in accordance with the contractual

provisions of the Promissory Note.

       16.    The Loan Agreement obligates the plaintiff to operate its housing project in

accordance with FmHA regulatory strictures only so long as plaintiff’s indebtedness and other

obligations under the Promissory Note, Real Estate Mortgage, and any related agreement

remain unsatisfied. Thus, plaintiff’s obligation under the Loan Agreement to operate its

housing project in accordance with FmHA regulations expires upon its prepayment in full of

its indebtedness and satisfaction of any related obligations.

       17.    Consistent with the language of the Promissory Note, FmHA regulations

codified at, inter alia, parts 1865, 1866, and 1965, implementing Section 502 of the Housing

Act of 1949, 42 U.S.C. § 1472, permit plaintiff to prepay its mortgage loan at any time at its

option, so long as it and its successors in interest continue to comply with any restrictive-use

clause contained in the Real Estate Mortgage.
                                                5
         Case 1:18-cv-01999-SGB Document 1 Filed 12/28/18 Page 6 of 16



       18.    Accordingly, plaintiff is entitled under its Loan Agreement with FmHA,

FmHA’s regulations, and the Promissory Note, to terminate its contract by prepaying its

mortgage loan at any time at its option to enable it to go to market and maximize its return on

investment upon the expiration of any restrictive-use clause.

       19.    Notwithstanding plaintiff’s contractual right to terminate its participation in the

Government’s housing programs, the Government repudiated its obligation to recognize

plaintiff’s right by enacting the legislation described below.

                               CONGRESSIONAL ACTION

                                     The 1988 Legislation

       20.    On February 5, 1988, Congress imposed restrictions on prepayment, thereby

repudiating the right of pre-1979 FmHA contract holders to exercise their contractual

termination right at any time at their option, by enacting Title II of the Housing and Community

Development Act of 1987. (Pub. L. No. 100-242, 101 Stat. 1877 (1988), cited as the

Emergency Low Income Housing Preservation Act of 1987 (codified as amended at 42 U.S.C.

§ 1472(c) and 12 U.S.C. § 1715l note)(“the 1988 Legislation” or “ELIHPA”).) Congress made

certain findings in the 1988 Legislation, including but not limited to the following:

              (i)     some 150,000 units of rural low income housing financed under section

              515 of the Housing Act of 1949 [i.e., FmHA housing units] are threatened with

              loss as a result of the prepayment of mortgages by owners;

              (ii)    the loss of this privately owned and federally assisted housing would

              occur in a period of sharply rising rents on unassisted housing and extremely

              low production of additional low rent housing;



                                               6
         Case 1:18-cv-01999-SGB Document 1 Filed 12/28/18 Page 7 of 16



              (iii)   a major review of alternative responses to this threatened loss of

              affordable housing is now being undertaken by numerous private sector task

              forces as well as State and local organizations;

              (iv)    until the Congress can act on recommendations that will emerge from

              this review, interim measures are needed to avoid the irreplaceable loss of low

              income housing and irrevocable displacement of current tenants.

(The 1988 Legislation, Section 202(a).)

   (The 1988 Legislation’s Prepayment Restrictions For Pre-1979 FmHA Contracts)

       21.    Congress estimated that a large portion of the 367,000 units owned by both pre-

1979 and post-1979 loan holders and originating between 1963 and 1985 were vulnerable to

being prepaid during the few years following 1988. Post-1979 FmHA loan holders, however,

unlike pre-1979 loan holders, already were contractually required to maintain their projects as

low- and moderate-income housing for fifteen (15) or twenty (20) years. Thus, until such time

as Congress could act on recommendations resulting from the continuing reviews of alternative

responses to the perceived imminent loss of affordable housing and devise a permanent

solution for all FmHA loans, the 1988 Legislation confined itself to dealing only with the pre-

1979 FmHA loans, i.e., those FmHA loans originating from 1963 to 1979.

       22.    The 1988 Legislation contained measures designed to place the pre-1979 FmHA

contract holders “on the same playing field” as the post-1979 FmHA contract holders already

subject to a restrictive-use clause. For example, a pre-1979 FmHA contract holder could avoid

a forced sale of its project by agreeing to extend its low-income use for a period of not less

than twenty (20) years from the date of loan origination. (The 1988 Legislation, Section 241.)



                                              7
         Case 1:18-cv-01999-SGB Document 1 Filed 12/28/18 Page 8 of 16



       23.    Although denominated as an “interim measure,” the 1988 Legislation

specifically amended existing law -- Section 502(c) of the Housing Act of 1949 -- and did not

expire automatically. Instead of repealing the “interim measures” directed at pre-1979 FmHA

contract holders, Congress devised, in 1992, a permanent response for all FmHA loans,

including those post-1979 loans with contractual termination rights.

       24.    Consistent with the provisions of existing post-1979 FmHA contracts

containing restrictive-use clauses, the 1988 Legislation recognized the contractual right of

post-1979 FmHA loan holders to terminate their contracts by prepaying their loans at any time

at their option provided that the projects were maintained as low- and moderate-income

housing for a period of fifteen (15) or twenty (20) years from the date of loan origination.

       25.    Contrary to the provisions of pre-1979 FmHA contracts, the 1988 Legislation

repudiated the contractual right of pre-1979 FmHA contract holders to terminate their contracts

at any time at their option. (The 1988 Legislation, Section 241.)

                                    The 1992 Legislation

       26.    On October 28, 1992, Congress amended Section 502(c) of the Housing Act of

1949 by enacting the Housing and Community Development Act of 1992 (Pub. L. No. 102-

550, § 2 & Tit. VII, § 712, 106 Stat. 3681, 3841 (1992)(codified in relevant part at 42 U.S.C.

§ 1472(c))(“the 1992 Legislation or Title VII”).) This amendment eliminated the interim

measure status of the 1988 Legislation’s provisions repudiating the contractual right of pre-

1979 FmHA loan holders to terminate their contracts at any time at their option.

       27.    In addition to making permanent the temporary repudiation of the contractual

termination rights of pre-1979 FmHA loan holders, the 1992 Legislation made permanent for



                                               8
         Case 1:18-cv-01999-SGB Document 1 Filed 12/28/18 Page 9 of 16



all contracts formed before 1989 the restrictions that ELIHPA had imposed on pre-1979 FmHA

contracts. (42 U.S.C. § 1472(c)(4)(A), as amended.)

       28.    For the first time, the 1992 Legislation permanently applied ELIHPA’s

restrictions to all FmHA contracts entered into before 1989. The statute made no exception

for contracts entered into before 1979, nor did it single out (as ELIHPA had done for pre-1979

contracts) any special treatment for those contracts entered into between 1979 and 1989. Thus,

the 1992 Legislation, signed into law by the President on November 2, 1992, together with

implementing regulations, permanently repudiates the contractual termination right of any

FmHA loan holder who chooses to terminate its contract.

       29.    Pursuant to the 1992 Legislation, holders of both pre-1979 and post-1979

FmHA contracts are permitted to terminate their contracts by prepaying their loans only in

accordance with specified, non-contractual restrictions, including but not limited to the

requirement that, before accepting any offer to prepay, the Secretary must make reasonable

efforts to enter into an agreement to extend the low-income use of FmHA projects for not less

than a period of twenty (20) years beginning on the date the agreement is executed. (The 1992

Legislation, Section 712, 42 U.S.C. § 1472(c)(4)(A).)

       30.    The 1992 Legislation authorizes FmHA, subject to various conditions and at its

discretion, to offer limited, specified “incentives” to holders of FmHA contracts which, along

with the threat of the forced property sales discussed below, are designed to induce said

contract holders to extend the low-income use of their projects. In general, the incentives

allowed owners whose projects satisfied various guidelines to apply for: (i) increases in the

rate of return on investment; (ii) reductions of the interest rate on the mortgage loan; (iii)

additional rental assistance; and (iv) an equity loan. (42 U.S.C. § 1472(c)(4)(B).)
                                               9
        Case 1:18-cv-01999-SGB Document 1 Filed 12/28/18 Page 10 of 16



       31.    The appraisal guidelines used by FmHA to determine incentives are inconsistent

with standard appraisal guidelines and result in value determinations below fair market value.

       32.    For those FmHA project owners unwilling or unable to extend their participation

in the Government’s housing programs by acquiescing to the “incentives” outlined above, the

1992 Legislation provides for forced sales of said owners’ properties to nonprofit organizations

or public agencies approved by FmHA which are required to maintain the projects as low

income housing, subject to FmHA’s approval of financial assistance to the prospective

purchasers. Under the lengthy, cumbersome, and costly procedures required, such owners are

required to offer their properties for sale to such purchasers for an extended period without

receiving “incentives” or any other compensation. (42 U.S.C. § 1472(c)(5)(A) - (F).)

       33.    Such forced sale proceedings can be avoided only if (i) the FmHA project owner

agrees to continue to operate its project as low-income housing for a period determined by the

Secretary, but not less than twenty (20) years from the date of loan origination, and to subject

itself to the forced sale proceeding at the end of that period; or (ii) the Secretary determines

that housing opportunities for minorities will not be materially affected as a result of the

prepayment and that either (a) tenants will not be displaced; or (b) there is an adequate supply

of affordable rental housing within the market area of the housing that is assured of being made

available to all current tenants. (42 U.S.C. § 1472(c)(5)(G)).

                                       Material Terms

       34.    Plaintiff’s contractual right to terminate its contract at any time at its option was

a material term of its contract. In the absence of this contractual termination right, plaintiff

would not have entered into its contract with FmHA. But for the legislation repudiating

plaintiff’s contractual termination right, plaintiff would achieve its option of terminating its
                                               10
        Case 1:18-cv-01999-SGB Document 1 Filed 12/28/18 Page 11 of 16



contract on those dates that would maximize its investment return on its property, or on such

other dates as it would deem appropriate given its individual circumstances.

       35.    Plaintiff has complied fully and in good faith in all material respects with the

terms and conditions of its contract and has otherwise fully performed its undertakings in

connection therewith.

    THE IMPACT OF THE REPUDIATING LEGISLATION UPON PLAINTIFF

       36.    The statutory scheme under the 1988 and 1992 Legislation and FmHA’s

implementing regulations repudiate the contractual right of FmHA project owners to terminate

their contracts at any time at their option in part by (i) compelling them to extend the low-

income use of their projects; and (ii) subjecting them to forced sales of their properties. The

Government’s repudiation does not constitute a failure to carry out any immediate duty of

present performance unless and until the date of Government performance required by each

contract arrives, i.e., the date that any FmHA contract holder would have achieved its option

of terminating its contract but for the Government’s repudiation. Thus, the Government’s

scheme constitutes an anticipatory repudiation of the plaintiff’s contractual termination right.

       37.    The legislation complained of herein also results in a taking of plaintiff’s

property for public use without just compensation. By requiring plaintiff to house low-income

tenants and to accept new low-income tenants, the Government has (i) conscripted plaintiff’s

property for public use; (ii) physically invaded or authorized others to physically invade

plaintiff’s property; and (iii) deprived plaintiff of its distinct investment-backed expectations

with regard to its property, all without providing any just compensation.




                                               11
         Case 1:18-cv-01999-SGB Document 1 Filed 12/28/18 Page 12 of 16



                                           DAMAGES

        38.     Plaintiff intended, upon entering into its contract with the FmHA, to exercise its

prepayment right and terminate its participation in the Section 515 program prior to the

expiration of its full mortgage term. Plaintiff intended to prepay its post-1979 project within

six years of the filing of this complaint, and would have done so but for the Government’s

wrongful repudiation.

        39.     Thus, the plaintiff in this action commenced this civil action within six years

after (1) the date that it intended to prepay its mortgage loan and terminate its contract with

the FmHA, and (2) the date that it would have prepaid but for the Government’s repudiation

of its contract rights.

        40.     The plaintiff was ready, willing, and able to pay off its mortgage loan balance

on the above-described property at the time that it intended to exercise its right to prepay and

leave the Section 515 program.

        41.     The incentives and other alternatives potentially provided by the 1988 and 1992

Legislation and implementing regulations are wholly inconsistent with plaintiff’s original

contract rights. Among other things, said incentives and alternatives would require plaintiff to

negotiate substitute alternative transactions with the party that repudiated its contract, thereby

exposing it to unreasonable financial risks. Moreover, said incentives and alternatives fall far

short of compensating plaintiff for the damages it has suffered and will continue to suffer as a

result of the Government’s repudiation of its contract with plaintiff, and would not provide just

compensation to plaintiff for the taking of its property for public use.

        42.     As a result of the Government’s repudiation of plaintiff’s contractual

termination right, plaintiff has been (i) deprived of its right to use or dispose of its property as
                                                12
         Case 1:18-cv-01999-SGB Document 1 Filed 12/28/18 Page 13 of 16



it sees fit; (ii) compelled to allow the Government to use or authorize others to purchase and

use its property to fulfill the Government’s undertaking to provide low cost rental housing to

a segment of the public meeting Government eligibility standards; and (iii) required to continue

to comply with the costly restrictions and obligations imposed upon it by its Loan Agreement.

       43.     But for the Government’s conduct, plaintiff would have terminated its contract

by prepaying its mortgage loan and/or selling its property to a third party. The Government

has deprived and will deprive plaintiff of earnings on the sale of its property because the

Government’s repudiation of plaintiff’s contractual termination right has prevented any

prepayment, and consequently any sale, from taking place.

       44.     But for the Government’s conduct, plaintiff would have terminated its contract

by prepaying its mortgage loan and converting its property into commercial housing for which

it could obtain rents at market rates in excess of the rents chargeable to low- and moderate-

income tenants under the Government’s program. The Government has deprived and will

deprive plaintiff of the value of increased rents it would receive because the Government’s

repudiation of plaintiff’s contractual termination right has prevented any prepayment, and

consequently any increase in rents, from taking place.

       45.     Plaintiff has suffered other, additional damages including without limitation the

lost opportunity costs associated with investment and business opportunities plaintiff has been

foreclosed from pursuing by virtue of its inability to exercise its contractual right to terminate

its contract at any time at its option.




                                               13
           Case 1:18-cv-01999-SGB Document 1 Filed 12/28/18 Page 14 of 16



                                          COUNT ONE

                                       (Breach of Contract)

          46.   Plaintiff incorporates paragraphs 1 through 45 by reference as if fully set forth

herein.

          47.   Defendant’s legislation anticipatorily repudiated the contract between the

defendant and plaintiff. The Government’s anticipatory repudiation has deprived and will

deprive plaintiff of its contractual right to terminate its contract at any time at its option before

the expiration date of its fifty (50)-year contract term. The Government’s anticipatory

repudiation constitutes a breach of plaintiff’s contract as of the date of Government

performance required by the contract, i.e., the date that plaintiff would terminate its contract

but for the Government’s repudiation.

          48.   As a direct and proximate result of defendant’s conduct, plaintiff has been

damaged in an amount which will be proven at trial. Plaintiff continues to suffer injury and

resulting damages each day that it is denied the ability to exercise its contractual termination

right and go to market with its property at any time at its option.

                                          COUNT TWO

                                       (Just Compensation)

          49.   Plaintiff incorporates paragraphs 1 through 48 by reference as if fully set forth

herein.

          50.   As of the date of Government performance required by the contract entered into

between the defendant and plaintiff, defendant’s conduct constitutes a taking of plaintiff’s real

and intangible property interests for public use and requires payment to plaintiff of just

compensation under the Fifth Amendment to the U.S. Constitution.
                                                 14
             Case 1:18-cv-01999-SGB Document 1 Filed 12/28/18 Page 15 of 16



            51.   Plaintiff is entitled to just compensation for the taking of its property in an

amount which will be proven at trial. Plaintiff continues to suffer injury and resulting damages

each day that it is denied the ability to convert its property to a market rate or conventional

property.

                                     PRAYER FOR RELIEF

            WHEREFORE, plaintiff prays for judgment as follows:

                                       AS TO COUNT ONE

            1.    That the Court award plaintiff monetary relief for the damages suffered to date

and for the damages plaintiff continues to suffer as a result of defendant’s breach of plaintiff’s

contract, in an amount to be determined at trial.

                                       AS TO COUNT TWO

            2.    That the Court award plaintiff just compensation during the period during which

plaintiff’s property has been taken for public use by defendant, in an amount to be determined

at trial.

                                      AS TO ALL COUNTS

            3.    That the Court award plaintiff its attorneys’ fees and expenses as allowed

pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412 et seq., the Uniform Relocation

Assistance and Real Property Acquisition Policies Act of 1970, 42 U.S.C. § 4654(c), and other

applicable law.

            4.    That the Court award plaintiff its costs and interest as allowed by law.




                                                  15
        Case 1:18-cv-01999-SGB Document 1 Filed 12/28/18 Page 16 of 16



       5.     That the Court grant such other and further relief as the law and the evidence

may justify and as the Court may deem just and proper.


 Dated: December 28, 2018             Respectfully submitted,

                                      By:

                                      S/JEFF H. ECKLAND


                                            Jeff H. Eckland

                                            Attorney for Plaintiff

                                      ECKLAND & BLANDO P.A.
                                      JEFF H. ECKLAND
                                      Mark J. Blando, Of Counsel
                                      800 Lumber Exchange Building
                                      10 South Fifth Street
                                      Minneapolis, Minnesota 55402
                                      Telephone: 612-236-0160
                                      Facsimile: 612-236-0179
                                      jeckland@ecklandblando.com




                                             16
